DETAILED ACTION
Drawings
The drawings were received on July 26, 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brent Johnson on October 29, 2021. For the addition of new claim 20, authorization was given for a charge to be made to the Deposit Account No. 50-5431.
The application has been amended as follows: 
Claim 1 pertains to “An air mixing device” and has been amended to recite:
--A system comprising:
	an air mixing device--.
The remainder of the claim remains unchanged.
Claims 3 and 4 recite “The mixing device, as claimed in claim 1” and have been amended to recite --The system, as claimed in claim 1--.
Claim 5 pertains to “An air mixing device” and has been amended to recite:
--A system comprising:
	an air mixing device--.
Claim 5 line 2 recites “said device” and has been amended to recite --said air mixing device--.
Claims 7 and 8 recite “The mixing device, as claimed in claim 5” and have been amended to recite --The system, as claimed in claim 5--.
Claim 9 line 2 recites “a mixing device” and has been amended to recite --an air mixing device--.
Claim 9 line 3 recites “a device housing” and has been amended to recite --an air mixing device housing--.
Claim 9 lines 6-8, the limitation “or a cover plate secured to a downstream side of said housing, said cover plate having a plurality of slots formed therein” has been removed from the claim.
Claim 9 lines 10-11, the limitation “or said actuator communicating with said cover plate for selectively shifting said cover plate with respect to said channels exposed to said slots” has been removed from the claim.
Claim 9 line 14 recites “said channels.” and has been amended to recite --said channels;--
Claim 9 lines 15-16 recite “said mixing device” and have been amended to recite --said air mixing device--.
Claim 10 line 2 recites “said device” and has been amended to recite --said air mixing device--.
New independent claim 20 has been added as follows:

(a) providing (i) an air mixing device housing including upper and lower surfaces and opposite lateral sides, (ii) a plurality of spaced ribs secured within an interior of said device housing, between said opposite lateral sides, (iii) a plurality of corresponding channels defined as spaces between adjacent ribs, (iv) a cover plate secured to a downstream side of said housing, said cover plate having a plurality of slots formed therein, (v) at least one actuator communicating with said cover plate for selectively shifting said cover plate with respect to said channels exposed to said slots, and (vi) a minimum outside air (OA) duct extending upstream from said air mixing device, said minimum OA duct having a duct housing and a plurality of dividers within said duct housing defining passageways communicating with selected ones of said channels;
(b) operating said minimum OA duct to provide a requisite airflow of OA into said air mixing device and through the AHU;
(c) determining a desired temperature and/or humidity for conditioned air to be produced by the AHU;
(d) evaluating temperatures and/or humidity of the introduced airstreams; and
(e) selectively actuating the actuator to allow a desired flow of air from the airstreams through the device for passage downstream through the AHU.--

Allowable Subject Matter
Claims 1, 3-5 and 7-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically the most relevant prior art to Pentikainen et al. (US 4,558,731) does not disclose a housing as claimed having a plurality of damper elements mounted within corresponding channels, a minimum outside air duct having a plurality of dividers, or a first set of ribs offset from a second set of ribs, and one of ordinary skill in the art would not reasonably and absent impermissible hindsight be motivated to modify the air mixing device as claimed.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,059,385 discloses an air conditioning device; US 6,423,275 discloses regenerative devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763                                                                                                                                                                                                        
/THO V DUONG/Examiner, Art Unit 3763